—In an action seeking strict foreclosure extinguishing an encumbrance on real property, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Orange County (Buell, J.), as denied his motion for summary judgment.
*379Order affirmed, insofar as appealed from, without costs or disbursements.
Special Term correctly held that an issue of fact existed as to whether or not plaintiff was aware of the interests of the defendants-respondents prior to the foreclosure sale (see, generally, 15 Carmody-Wait 2d, NY Prac, § 94:6). Titone, J. P., Gibbons, Bracken and Weinstein, JJ., concur.